Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the Restriction requirement, dated September 2, 2022, has been received. By way of this reply, Applicant has elected, without traverse, Invention I: claims 1-14, and the species of NK-92-CD16 and a chimeric antigen receptor (CAR).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 2, 2022.
Claims 1-14 are therefore under examination before the Office, drawn to methods of detecting natural killer cells in a subject.

The Office notes that two Application Data Sheets were filed on May 5, 2022, and that one of these new Application Data Sheets appears to refer to the incorrect application. As no corrected filing receipt was entered or requested by Applicant for either of these submissions, the filing receipt with the date of October 23, 2020 is currently controlling in this application. See also MPEP 724.05(III).
Applicant is invited to submit a replacement Application Data Sheet and request a corrected filing receipt if it is necessary to correct inventorship or assignment of the instant application.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US20180163176A1) in view of Maria (Magn Reson Insights. 2014 Jun 5;7:15-21, cited in IDS).
Lee teaches NK-92 cells which express a chimeric antigen receptor (CAR) (para. 0011 and 0016), wherein the CAR targets a tumor-associated antigen, for example, CD19 (para. 0011 and 0077).
Lee also teaches the use of modified NK-92 cells such as NK-92-CD16 (para. 0060) in conjugation with a CAR which targets CD19 (para. 0121).
Lee further teaches that the dosage of cells may range from 1 x 103 to 1 x 108 cells per kilogram of the individual (para. 0106), which is pertinent to claims 7 and 14. Lee further teaches that the skilled artisan will be able to determine appropriate dosages (para. 0027).
However, Lee does not teach visualization of the above cells with bioluminescence imaging.
Maria teaches the use of bioluminescent imaging to track NK cell localization in vivo (page 17, right column, second paragraph). Maria further teaches transfection with a luciferase reporter gene (page 17, right column, third paragraph). Maria further teaches that this technique can be used to visualize localization of NK-92 cells targeted to a tumor antigen within the liver and lungs (Figure 1).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Lee and Maria to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since both Lee and Maria are concerned with the use of NK-92 cells which are engineered to bind tumor cells. As Maria teaches, the use of luciferase to visualize cell localization was known in the art. The use of this technique would solve the problem of ensuring that CAR-bearing cells were successfully localizing to tissues of interest, specifically tumors bearing the antigen targeted by the CAR. A skilled artisan could apply the luciferase-based bioluminescent imaging method taught by Maria to the cells of Lee with no changes in their respective functions, and the combination would have yielded nothing more than predictable results.
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Maria as applied to claims 1 and 8 above, and further in view of Beatty (US20170260268A1).
The teachings of Lee and Maria have been discussed supra. However, Lee and Maria do not teach a CAR with the features as instantly claimed.
Beatty teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (para. 0004, 0017). Beatty also teaches nucleic acids encoding the above CAR (para. 0036). Beatty also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
Beatty further teaches that the CAR may include a functional signaling domain of FcεRγ (para. 0037), and that the cell may be an NK-92 cell (para. 0653).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Lee, Maria, and Beatty to arrive at the claimed invention. The teachings of Beatty make it clear that methods of CAR construction with the claimed features were known in the art, and Beatty is concerned with the construction of CARs with minimal off-target side effects in combination with an NK cell (see, e.g., para. 0002-0004). The advantages taught by Beatty would be applicable to the method taught by Maria and with the cells taught by Lee. A skilled artisan could apply the CAR construction techniques taught by Beatty to the luciferase-based bioluminescent imaging method taught by Maria and the cells of Lee with no changes in their respective functions, and the combination would have yielded nothing more than predictable results.

All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, and 13 of U.S. Patent No. 10,738,279 in view of Maria and Beatty.
The ‘279 patent claims a method of treating a B-cell malignancy in a patient in need thereof, the method comprising administering to the patient an effective amount of an NK-92 cell line comprising modified NK-92 cells, wherein the modified NK-92 cells are modified to express at least one chimeric antigen receptor (CAR) (claim 1). 
The ‘279 patent further claims that the cells may express CD16 (claim 2).
The ‘279 patent further claims that the CAR may target CD19 (claim 5). 
The ‘279 patent further claims dosages of about 1×108 to about 1×1011 modified NK-92 cells per m2 of body surface area of the patient (claim 13). Assuming the average person has about 1.6 to about 1.8 m2 of body area, this would fall within the range of instant claims 7 and 14.
However, the ‘279 patent does not claim visualization of the above cells with bioluminescence imaging.
Maria teaches the use of bioluminescent imaging to track NK cell localization in vivo (page 17, right column, second paragraph). Maria further teaches transfection with a luciferase reporter gene (page 17, right column, third paragraph). Maria further teaches that this technique can be used to visualize localization of NK-92 cells targeted to a tumor antigen within the liver and lungs (Figure 1).
Beatty teaches an NK cell comprising a chimeric antigen receptor (CAR), wherein the CAR comprises an extracellular antigen binding domain, a hinge domain, and a transmembrane domain (para. 0004, 0017). Beatty also teaches nucleic acids encoding the above CAR (para. 0036). Beatty also teaches that the above construct may be encoded by a single nucleic molecule in the same frame and as a single polypeptide chain (e.g. para. 0579).
Beatty further teaches that the CAR may include a functional signaling domain of FcεRγ (para. 0037), and that the cell may be an NK-92 cell (para. 0653).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the ‘279 patent, Maria, and Beatty to arrive at the claimed invention. The teachings of Beatty make it clear that methods of CAR construction with the claimed features were known in the art, and Beatty is concerned with the construction of CARs with minimal off-target side effects in combination with an NK cell (see, e.g., para. 0002-0004). Likewise, Maria teaches the use of luciferase to visualize cell localization. The use of this technique would solve the problem of enduring that CAR-bearing cells were successfully localizing to tissues of interest, specifically tumors bearing the antigen targeted by the CAR. The advantages taught by Beatty would be applicable to the method taught by Maria and with the cells taught by the ‘279 patent. A skilled artisan could apply the CAR construction techniques taught by Beatty to the luciferase-based bioluminescent imaging method taught by Maria and the cells of the ‘279 patent with no changes in their respective functions, and the combination would have yielded nothing more than predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rezvani (US20200085872A1) teaches the use of a firefly luciferase vector (FFLuc) to monitor the trafficking of NK cells bearing a CAR which targets CD19 to tumor sites in vivo with bioluminescence imaging (para. 0288).

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/            Examiner, Art Unit 1644

/AMY E JUEDES/            Primary Examiner, Art Unit 1644